DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notes
IAB donor and one or more IAB nodes, together, are a single gNB
Address information may be IP address (spec [0175])

Terms
‘configuration message’ - STATUS PDU; F1-AP message of the F1-C (F1-control plane); context setup message; context modify message; UEcontextsetup; RB configure
ReconfigurationMessage; RRCconnectionReconfigurationMessage
Backhaul link – Tunnel ID; RLC; SRB; DRB; E1 interface; X2 interface
SRB – signaling radio bearer; CCCH logical channel; DCCH logical channel (spec [0075, 76])
DRB – data radio bearer; data radio configure DU bearer
Logical Channel – LCID, LC ID, LC identifier
CU-C – control plane
CU-U – user plane

Other prior art
Claim 1
US-20180324752; Claim 1: CU generates DL message to transmit to DU; Claim 3, claim 4: DL RRC includes F1AP ID, radio bearer ID
US-20190037631 [0098]: UE context modification confirm sent from CU to DU
US-20200178326 fig.6, fig.8; TABLE 1 – RB configure – UE ID, SRB/DRB ID
US-20190069333 [0092, 94, 111], fig.5, s520; fig.7, 710: UE context setup request message sent by CU to DU including identifier information, i.e. CU UE F1AP ID, for identifying a UE connection over the F1 interface within the CU
Claim 3 
US-20160021567 [0110, 111]: logical channel ID transmitted by eNB with RRC connection reconfiguration message to UE; EPS bearer ID

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 15, 17, 20 of U.S. Patent No. 11297669. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 1, 6, 11, 16: US-11297669 teaches a method performed by a central unit (CU) of a donor node in a communication system, the method comprising: generating a configuration message including: address information of a receiving node over a backhaul link channel (claim 20: ‘address information of a receiving node over a backhaul link’),  and identification information of the backhaul link channel, wherein the backhaul fink channel comprises a radio link control (RLC) channel (claim 20: ‘identification information of the backhaul link’; claim 15: ‘each backhaul link channel corresponds to a channel for a RLC’) used for a link between an integrated access and backhaul (IAB) node for a distributed unit (DU) and the receiving node and transmitting, to the IAB node, the configuration message (claim 8, claim 15: CU, DU, IAB). wherein the configuration message further includes indication information for indicating a type of information carried over the backhaul link channel, wherein the type is one of types including a user equipment (UE) associated F1 application protocol (F1AP) signaling or a non-UE associated F1AP signaling (claim 15: indication information; claim 17: types include UE F1AP and non-UE F1AP).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Independent Claims
Claim(s) 1, 6, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US-20210409328 ) in view of CN-110475351.
As to claim 1, 6, 11, 16: Xu teaches a method performed by a central unit (CU) of a donor node in a communication system, the method comprising: generating a configuration message including: address information of a receiving node over a backhaul link channel ([0079, 84], fig.3, 330, 340: IPv6 prefix may be sent to IAB node from Donor-CU),  and identification information of the backhaul link channel, wherein the backhaul fink channel comprises a radio link control (RLC) channel ([0131, 132]: interface identity associated with radio link between IAB, DU, CU; [0005, 36], fig.3: wireless backhaul radio interface between IAB, DU, CU) used for a link between an integrated access and backhaul (IAB) node for a distributed unit (DU) and the receiving node and transmitting, to the IAB node, the configuration message ([0080], fig.3, 330, 340: Donor-CU additionally transmits information about the interface identity to the Donor-DU).
Xu may not explicitly teach wherein the configuration message further includes indication information for indicating a type of information carried over the backhaul link channel, wherein the type is one of types including a user equipment (UE) associated F1 application protocol (F1AP) signaling or a non-UE associated F1AP signaling.  However, CN-110475351 teaches wherein the configuration message further includes indication information for indicating a type of information carried over the backhaul link channel, wherein the type is one of types including a user equipment (UE) associated F1 application protocol (F1AP) signaling or a non-UE associated F1AP signaling (abstract: CU sends downlink F1AP message to DUs indicating message type as RRC type, F1AP RRC type, or F1AP type).
Thus, it would have been obvious to one of ordinary skill in the art to implement message types, taught by CN-110475351, into the 5G system, taught by Xu, in order to implement a well-known feature of a pre-defined protocol and to indicate message types. In addition it would have been obvious to combine CN-110475351 and Xu in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Dependent Claims
Claim(s) 2, 7, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US-20210409328), CN-110475351 in view of Kim (US-20200383164).
As to claim 2, 7, 12, 17: Xu teaches the method of claim 1, 6, 11, 16.
Xu may not explicitly teach further comprising: transmitting, to the IAB node, a radio resource control (RRC) reconfiguration message for one or more backhaul link channels, the configuration message including identification information of each backhaul link channel. However, Kim teaches further comprising: transmitting, to the IAB node, a radio resource control (RRC) reconfiguration message for one or more backhaul link channels, the configuration message including identification information of each backhaul link channel ([0107-112, 138-143]: CU sends RRC reconfiguration message including RB IDs).
Thus, it would have been obvious to one of ordinary skill in the art to implement RRC reconfiguration, taught by Kim, into the 5G system, taught by Xu, in order to implement a well-known feature of a pre-defined protocol and to configure the radio bearer. In addition it would have been obvious to combine Xu and Kim in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 3, 8, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US-20210409328), CN-110475351, Kim (US-20200383164) in view of Yiu (US-20190373519). 
As to claim 3, 8, 13, 18: Xu teaches the method of claim 2, 7, 12, 17.
Xu may not explicitly teach wherein the RRC reconfiguration message further includes identification information of a logical channel, and wherein a backhaul link channel corresponding to the logical channel is indicated in the RRC reconfiguration message.  However, Yiu teaches wherein the RRC reconfiguration message further includes identification information of a logical channel, and wherein a backhaul link channel corresponding to the logical channel is indicated in the RRC reconfiguration message ([0120, 188]: RRC reconfiguration includes SRB ID and logical channel ID).
Thus, it would have been obvious to one of ordinary skill in the art to implement SRB ID and corresponding LCID, taught by Yiu, into the RRC reconfiguration, taught by Xu, in order to implement a well-known feature of a pre-defined protocol and to configure the backhaul radio bearer. In addition it would have been obvious to combine Yiu and Xu in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 4, 9, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US-20210409328 ) in view of CN-110475351.
As to claim 4, 9, 14, 19: Xu teaches the method of claim 1, 6, 11, 16, wherein the receiving node comprises another IAB node different from the IAB node ([0073, 79]: UE is an IAB node).

Claim(s) 5, 10, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US-20210409328 ), CN-110475351 in view of Sirotkin (US-20200178326).
As to claim 5, 10, 15, 20: Xu teaches the method of claim 1.
Xu may not explicitly teach wherein the indication information for indicating the type of information is associated with a control plane. However, Sirotkin teaches wherein the indication information for indicating the type of information is associated with a control plane ([0185, 186]: CU messages associated with F1-C).
Thus, it would have been obvious to one of ordinary skill in the art to implement control plane messaging, taught by Sirotkin, into the 5G F1AP messaging, taught by Xu, in order to implement a well-known feature of a pre-defined protocol and to manage and configure the communication system. In addition it would have been obvious to combine Xu and Sirotkin in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466